Exhibit 10.1

INCREMENTAL AMENDMENT dated as of October 25, 2016 (this “Amendment”), among
SURGICAL CARE AFFILIATES, INC., a Delaware corporation (the “Borrower”), the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent under the Credit Agreement referred to below (the
“Administrative Agent”), to the CREDIT AGREEMENT dated as of March 17, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and JPMorgan, as
Administrative Agent, Swing Line Lender and L/C Issuer.

A. Pursuant to the Credit Agreement, the Term Lenders made to the Borrowers the
Initial Term Loans (such term and each other capitalized term used but not
defined herein shall have the meaning set forth in the Credit Agreement) on the
Closing Date.

B. Pursuant to Section 2.14 of the Credit Agreement, the Borrower has requested
that the Incremental Lenders (as defined below) provide Incremental Term Loans
(as defined below) to the Borrower under the Credit Agreement in an aggregate
principal amount equal to $643,250,000. The proceeds of the Incremental Term
Loans will be used to prepay in full the Existing Initial Term Loans (as defined
below) and all accrued and unpaid interest thereon, as well as the Amendment
Transaction Costs (as defined below).

C. The Incremental Lenders are willing to provide the Incremental Term Loans to
the Borrower pursuant to the terms and subject to the conditions set forth
herein.

D. JPMorgan will act as exclusive lead arranger and bookrunner in respect of the
Incremental Term Loans specified herein (in such capacity, the “Arranger”) and
TPG Capital BD, LLC will act as exclusive co-manager in respect of the aggregate
principal amount of Incremental Term Loans specified herein that exceeds the
aggregate principal amount of Existing Initial Term Loans.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. As used in this Amendment, the following terms have
the meanings specified below:

“Amendment Transaction Costs” means all fees, costs and expenses incurred or
payable by the Borrower in connection with the Amendment Transactions.



--------------------------------------------------------------------------------

“Amendment Transactions” means (a) the execution and delivery of this Amendment
by each Person party hereto, the satisfaction and/or waiver of the conditions to
the effectiveness hereof and the consummation of the transactions contemplated
hereby (including the amendment of the Credit Agreement and the borrowing of the
Incremental Term Loans), (b) the prepayment in full of the outstanding principal
amount of the Existing Initial Term Loans, together with any accrued but unpaid
interest and fees thereon, and (c) the payment of Amendment Transaction Costs.

“Incremental Lenders” means the Persons listed on Schedule 1 hereto and their
respective successors and assigns as permitted under the Credit Agreement.

“Incremental Term Commitment” means, with respect to each Incremental Lender,
the commitment of such Incremental Lender to make an Incremental Term Loan
hereunder on the Incremental Term Effective Date, expressed as an amount
representing the maximum principal amount of the Incremental Term Loans to be
made by such Incremental Lender hereunder, as set forth on Schedule 1 hereto.
The aggregate principal amount of the Incremental Term Commitments of all
Incremental Lenders as of the date of this Amendment is $643,250,000.

“Incremental Term Effective Date” means the date on which all the conditions set
forth or referred to in Section 4 hereof shall have been satisfied (or waived
pursuant to the terms of the Credit Agreement by each of the Incremental
Lenders).

“Incremental Term Loan” means a loan made by an Incremental Lender pursuant to
Section 2(a) hereof.

“Existing Initial Term Loans” means the Initial Term Loans outstanding
immediately prior to the effectiveness of this Amendment.

SECTION 2. Commitment; Use of Proceeds. (a) Subject to the terms and conditions
set forth herein and in the Credit Agreement (including Section 2.02 thereof),
each Incremental Lender severally agrees to make to the Borrower an Incremental
Term Loan in a single loan on the Incremental Term Effective Date in a principal
amount not exceeding such Incremental Lender’s Incremental Term Commitment.
Unless previously terminated, the Incremental Term Commitments shall terminate
at 5:00 p.m., New York City time, on the date of initial funding of the
Incremental Term Loans.

(b) Amounts borrowed under this Section 2 and repaid or prepaid may not be
reborrowed. Incremental Term Loans may be Base Rate Loans or LIBOR Loans, as
further provided in the Credit Agreement.

(c) The Borrower shall use the proceeds of the Incremental Term Loans to prepay
in full, on the Incremental Term Effective Date, the outstanding principal
amount

 

2



--------------------------------------------------------------------------------

of the Existing Initial Term Loans, together with any accrued but unpaid
interest and fees thereon, for general corporate purposes, including to finance
acquisitions that are permitted under the Credit Agreement, and to pay Amendment
Transaction Costs.

(d) Notwithstanding anything herein (including Sections 2(a) and 2(c) hereof) or
in the Credit Agreement to the contrary, (i) each Incremental Lender holding an
Existing Initial Term Loan immediately prior to the Incremental Term Effective
Date (each such Incremental Lender, an “Existing Lender”) shall be deemed to
have made to the Borrower an Incremental Term Loan on the Incremental Term
Effective Date in an amount (such Existing Lender’s “Cashless Roll Amount”)
equal to the lesser of (A) the aggregate principal amount of the Existing
Initial Term Loan held by such Existing Lender immediately prior to the
Incremental Term Effective Date (such Existing Lender’s “Existing Term Loan
Amount”) and (B) such Existing Lender’s Incremental Term Commitment; provided
that if such Existing Lender’s Incremental Term Commitment exceeds such Existing
Lender’s Existing Term Loan Amount, then such Existing Lender shall be required
to make an Incremental Term Loan to the Borrower on the Incremental Term
Effective Date in accordance with Section 2(a) hereof in an aggregate principal
amount equal to such excess, and (ii) the Borrower shall be deemed to have
prepaid, on the Incremental Term Effective Date, an amount of the Existing
Initial Term Loan of each Existing Lender in an aggregate principal amount equal
to the lesser of (A) such Existing Lender’s Existing Term Loan Amount and
(B) such Existing Lender’s Incremental Term Commitment; provided that (1) if
such Existing Lender’s Existing Term Loan Amount exceeds such Existing Lender’s
Incremental Term Commitment, then the Borrower shall be required to prepay in
full, on the Incremental Term Effective Date in accordance with Section 2(c)
hereof, the outstanding principal amount of the Existing Initial Term Loan of
such Existing Lender not deemed to be prepaid pursuant to this clause (ii) and
(2) notwithstanding the operation of this clause (ii), the Borrower shall be
required to pay to such Existing Lender, on the Incremental Term Effective Date,
all accrued but unpaid interest fees on the outstanding principal amount of the
Existing Initial Term Loans of such Existing Lender immediately prior to the
Incremental Term Effective Date.

(e) The Incremental Term Loans shall have the terms set forth in the Credit
Agreement, as amended hereby, for Initial Term Loans, and, unless the context
shall otherwise require, as used in the Credit Agreement, the term “Initial Term
Loan” shall be deemed to refer to Incremental Term Loans.

SECTION 3. Amendments to the Credit Agreement. Effective as of the Incremental
Term Effective Date and immediately after the prepayment in full of the Existing
Initial Term Loans, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“2016 Incremental Term Amendment” means the Incremental Amendment dated as of
October 25, 2016, among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“2016 Incremental Term Effective Date” means October 25, 2016, which was the
“Incremental Term Effective Date” under and as defined in the 2016 Incremental
Term Amendment.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement; provided further that, except for purposes of the calculation of
Alternate Base Rate and NYFRB Rate, if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

“NYFRB” means the Federal Reserve Bank of New York.

 

4



--------------------------------------------------------------------------------

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of the term “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the last two rows of the table in such
definition with the following:

 

Initial Term Loans

   LIBOR
Rate for Term
Loans     Base Rate for
Term Loans        2.75 %      1.75 % 

(c) The definition of the term “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following phrase in clause (d) of
such definition immediately after the phrase “become the subject of a proceeding
under any Debtor Relief Law”:

“or become the subject of a Bail-In Action”.

(d) The definition of the term “Federal Funds Rate” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety, all references to “Federal
Funds Rate” in Section 1.01 Credit Agreement are hereby replaced by references
to “NYFRB Rate” and all references to “Federal Funds Rate” in all other Sections
of the Credit Agreement are hereby replaced by references to “Federal Funds
Effective Rate”.

 

5



--------------------------------------------------------------------------------

(e) Section 2.05(d) of the Credit Agreement is hereby amended by replacing the
text “Closing Date” in such Section with the text “2016 Incremental Term
Effective Date”.

(f) Section 2.07(a) of the Credit Agreement is hereby amended by replacing the
text “June 2015” in such Section with the text “December 2016”.

(g) Section 10.07(a) of the Credit Agreement is hereby amended by deleting the
text “(and any other attempted assignment or transfer by any party hereto shall
be null and void)” from the first sentence of such Section.

(h) Article X is hereby amended to insert the following new Section 10.22 in the
appropriate numerical order:

“SECTION 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(c) a reduction in full or in part or cancellation of any such liability;

(d) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(e) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.”

SECTION 4. Conditions Precedent to Incremental Term Loans. The obligations of
the Incremental Lenders to make the Incremental Term Loans hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived by each of the Incremental Lenders then having an
Incremental Term Commitment):

 

6



--------------------------------------------------------------------------------

(a) The Administrative Agent (or, in the case of clause (ii) below, its counsel)
shall have received (i) from the Borrower, at or prior to 1:00 p.m., New York
City time, two (2) Business Days prior to the Incremental Term Effective Date, a
Committed Loan Notice with respect to the Borrowing of the Incremental Term
Loans pursuant to which the Borrower agrees that the provisions of Section 3.05
of the Credit Agreement shall apply to any failure by the Borrower to borrow the
Incremental Term Loans on the Incremental Term Effective Date and (ii) from each
party hereto, either (A) a counterpart of this Amendment signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile or electronic transmission (including Adobe pdf
file) of a signed signature page of this Amendment) that such party has signed a
counterpart of this Amendment.

(b) The Administrative Agent shall have received an opinion from Hodgson Russ
LLP New York counsel to the Loan Parties, substantially in the form of
Exhibit B-1, and an opinion from Bradley Arant Boult Cummings LLP substantially
in the form of Exhibit B-2.

(c) The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and any other Loan Documents to which such Loan
Party is a party or is to be a party to be signed on or after the Incremental
Term Effective Date.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement and the other Loan Documents
shall be true and correct in all material respects on and as of the Incremental
Term Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(e) No Default shall exist or would result from the making of the Incremental
Term Loans or from the application of the proceeds therefrom.

(f) All fees and expenses required to be paid hereunder (or under any other
agreement entered into by the Administrative Agent, the Arranger, TPG Capital
BD, LLC or any of their respective Affiliates) and invoiced at least three
(3) Business Days prior to the Incremental Term Effective Date shall have been
paid in full in cash.

(g) The Arranger shall have received on or prior to the Incremental Term
Effective Date all documentation and other information reasonably requested in
writing by them at least five Business Days prior to the Incremental Term
Effective Date in order to allow the Arranger, the Agent and the Incremental
Lenders to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

7



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the solvency of the
Borrower and the Subsidiaries on a consolidated basis after giving effect to the
Amendment Transactions to occur on the Incremental Term Effective Date.

(i) The reaffirmation attached to this Amendment as Exhibit A has been duly
authorized, executed and delivered by a duly authorized officer of each Loan
Party and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, regardless of whether considered in
a proceeding in equity or at law.

(j) The Administrative Agent shall have received from the Borrower a completed
Perfection Certificate dated as of the Incremental Term Effective Date, together
will all attachments contemplated thereby.

The Request for Credit Extension under Section 4(a)(i) hereof shall be deemed to
be a representation and warranty that the conditions specified in Sections 4(d)
and 4(e) hereof have been satisfied on and as of the Incremental Term Effective
Date.

SECTION 5. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and to each of the Lenders (including the
Incremental Lenders) that:

(a) The Borrower has all corporate power and authority to execute, deliver and
perform its obligations under this Amendment and to effect the Amendment
Transactions.

(b) The Amendment Transactions to be entered into by the Borrower have been duly
authorized by all necessary corporate action. This Amendment has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity and principles of good faith and fair dealing, regardless
of whether considered in a proceeding in equity or at law.

SECTION 6. Effectiveness; Amendments. This Amendment shall become effective as
of the date first above written when the Administrative Agent shall have
received counterparts of this Amendment (including via facsimile or electronic
transmission (including Adobe pdf copy)) that, when taken together, bear the
signatures of the Borrower, the Incremental Lenders set forth on Schedule 1
hereto and the Required Lenders. This Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by the Borrower,
the Administrative Agent and each Lender party hereto.

 

8



--------------------------------------------------------------------------------

SECTION 7. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the L/C Issuer, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to any future
consent to, or waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date this Amendment becomes effective, any reference to the Credit
Agreement shall mean the Credit Agreement as modified hereby. This Amendment
shall constitute an “Incremental Amendment”, the Incremental Term Effective Date
shall constitute an “Incremental Facility Closing Date”, each Incremental Term
Loan shall constitute an “Initial Term Loan” and “Incremental Term Loan” and
each Incremental Lender shall constitute a “Lender”, in each case for all
purposes of the Credit Agreement and the other Loan Documents.

SECTION 8. APPLICABLE LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

SECTION 9. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract. Delivery of an executed
signature page to this Amendment by facsimile or electronic transmission
(including Adobe pdf copy) shall be effective as delivery of a manually signed
counterpart of this Amendment.

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment.

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

SECTION 12. Construction. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Amendment.

 

9



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

SURGICAL CARE AFFILIATES, INC., as Borrower, By:  

/s/ Tom W. F. De Weerdt

  Name:   Tom W. F. De Weerdt   Title:   Executive Vice President and Chief
Financial Officer

 

11



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as Administrative Agent,

By:  

/s/ Dawn Lee Lum

  Name:   Dawn Lee Lum   Title:   Executive Director

 

12



--------------------------------------------------------------------------------

  SIGNATURE PAGE TO INCREMENTAL AMENDMENT, TO THE CREDIT AGREEMENT DATED AS OF
MARCH 17, 2015, AMONG SURGICAL CARE AFFILIATES, INC., THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, SWING LINE LENDER AND
L/C ISSUER. Name of Institution:

 

  By  

 

    Name:     Title:   For Institutions requiring a second signature:   By  

 

    Name:     Title:

[Incremental Lender signature pages on file with the Administrative Agent]

 

13



--------------------------------------------------------------------------------

SCHEDULE 1

Incremental Lenders

Incremental Term Commitments

 

Name

  

Incremental Term Commitment

ANTHEM, INC.

  

SUPERANNUATION FUNDS MANAGEMENT CORPORATION OF SOUTH AUSTRALIA

  

ARES ENHANCED LOAN INVESTMENT STRATEGY IR LTD.

  

ARES INSTITUTIONAL LOAN FUND B.V.

  

ARES SENIOR LOAN TRUST

  

ARES XXIII CLO LTD.

  

ARES XXIV CLO LTD.

  

ARES XXIX CLO LTD.

  

ARES XXV CLO LTD.

  

ARES XXVI CLO LTD.

  

ARES XXVII CLO LTD.

  

ARES XXVIII CLO LTD

  

ARES XXXI CLO LTD.

  

ARES XXXII CLO LTD.

  

ARES XXXIII CLO LTD.

  

ARES XXXIV CLO LTD.

  

ARES XXXV CLO LTD.

  

ARES XXXVII CLO LTD.

  

ARES XXXVIII CLO LTD.

  

AVIVA STAFF PENSION SCHEME

  

COMMUNITY INSURANCE COMPANY

  

KAISER FOUNDATION HOSPITALS

  

KAISER PERMANENTE GROUP TRUST

  

LLOYDS BANK PENSION SCHEME NO.2

  

LLOYDS BANK PENSION SCHEME NO.1

  

ONTARIO PUBLIC SERVICE EMPLOYEES UNION PENSION PLAN TRUST FUND

  

RENAISSANCE FLOATING RATE INCOME FUND

  

SEI INSTITUTIONAL MANAGED TRUST ENHANCED INCOME FUND

  

ABR REINSURANCE LTD.

  

ACE EUROPEAN GROUP LIMITED

  

ACE PROPERTY & CASUALTY INSURANCE COMPANY

  

55 LOAN STRATEGY FUND SERIES 2 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

  

BLACKROCK DEBT STRATEGIES FUND, INC.

  

BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST

  

55 LOAN STRATEGY FUND SERIES 3 A SERIES

  



--------------------------------------------------------------------------------

TRUST OF MULTI MANAGER GLOBAL INVESTMENT TRUST

  

FIXED INCOME OPPORTUNITIES NERO, LLC

  

BLACKROCK FLOATING RATE INCOME STRATEGIES FUND, INC.

  

BLACKROCK FLOATING RATE INCOME TRUST

  

BLACKROCK FUNDS II, BLACKROCK FLOATING RATE INCOME PORTFOLIO

  

BLACKROCK FUNDS II, BLACKROCK MULTI-ASSET INCOME PORTFOLIO

  

BLACKROCK GLOBAL INVESTMENT SERIES: INCOME STRATEGIES PORTFOLIO

  

BLACKROCK GLOBAL LONG/SHORT CREDIT FUND OF BLACKROCK FUNDS

  

BLACKROCK LIMITED DURATION INCOME TRUST

  

BLACKROCK CREDIT STRATEGIES INCOME FUND OF BLACKROCK FUNDS II

  

BLACKROCK SENIOR FLOATING RATE PORTFOLIO

  

CONSUMER PROGRAM ADMINISTRATORS, INC

  

IRONSHORE INC.

  

JNL/BLACKROCK GLOBAL LONG SHORT CREDIT FUND

  

JPMBI RE BLACKROCK BANKLOAN FUND

  

MAGNETITE IX, LIMITED

  

MAGNETITE VI, LIMITED

  

MAGNETITE VII, LIMITED

  

MAGNETITE VIII, LIMITED

  

MAGNETITE XI, LIMITED

  

MAGNETITE XII, LTD.

  

MAGNETITE XIV, LIMITED

  

PERMANENS CAPITAL FLOATING RATE FUND LP

  

BLUEMOUNTAIN CLO 2015-1 LTD

  

CANYON CAPITAL CLO 2015-1, LTD.

  

CANYON CLO 2016-1, LTD.

  

CANYON CLO 2016-2, LTD.

  

CENT CLO 16, L.P.

  

CENT CLO 17 LIMITED

  

CENT CLO 18 LIMITED

  

CENT CLO 19 LIMITED

  

CENT CLO 20 LIMITED

  

CENT CLO 21 LIMITED

  

CENT CLO 22 LIMITED

  

CENT CLO 23 LIMITED

  

CENT CLO 24 LIMITED

  

COLUMBIA FLOATING RATE FUND, A SERIES OF COLUMBIA FUNDS SERIES TRUST II

  



--------------------------------------------------------------------------------

ATRIUM IX

  

ATRIUM VIII

  

ATRIUM X

  

ATRIUM XI

  

BENTHAM WHOLESALE SYNDICATED LOAN FUND

  

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM

  

CLOCKTOWER US SENIOR LOAN FUND, A SERIES TRUST OF MYL GLOBAL INVESTMENT TRUST

  

CREDIT SUISSE FLOATING RATE HIGH INCOME FUND

  

CREDIT SUISSE FLOATING RATE TRUST

  

CREDIT SUISSE SENIOR LOAN INVESTMENT UNIT TRUST

  

WESPATH FUNDS TRUST

  

GOOGLE IRELAND HOLDINGS

  

HYFI LOAN FUND

  

MADISON PARK FUNDING IX, LTD.

  

MADISON PARK FUNDING X, LTD.

  

MADISON PARK FUNDING XII, LTD.

  

MADISON PARK FUNDING XIV, LTD.

  

MADISON PARK FUNDING XV, LTD.

  

MADISON PARK FUNDING XVI, LTD.

  

MADISON PARK FUNDING XVII, LTD.

  

QUALCOMM GLOBAL TRADING PTE. LTD.

  

RAYTHEON MASTER PENSION TRUST

  

STATE OF NEW MEXICO STATE INVESTMENT COUNCIL

  

THE CITY OF NEW YORK GROUP TRUST

  

THE EATON CORPORATION MASTER RETIREMENT TRUST

  

APIDOS CLO IX

  

APIDOS CLO X

  

APIDOS CLO XI

  

APIDOS CLO XII

  

APIDOS CLO XIV

  

APIDOS CLO XIX

  

APIDOS CLO XV

  

APIDOS CLO XVI

  

APIDOS CLO XVII

  

APIDOS CLO XVIII

  

APIDOS CLO XX

  

CIFC FUNDING 2015-I, LTD.

  

CIFC FUNDING 2015-II, LTD.

  

DEUTSCHE FLOATING RATE FUND

  

EAST WEST BANK

  

FEDERATED BANK LOAN CORE FUND

  



--------------------------------------------------------------------------------

FIRST TRUST SENIOR FLOATING RATE INCOME FUND II

  

FIRST TRUST SENIOR LOAN ETF (CAD-HEDGED)

  

FIRST TRUST SENIOR LOAN FUND

  

FIRST TRUST SHORT DURATION HIGH INCOME FUND

  

FIDELITY CENTRAL INVESTMENT PORTFOLIOS LLC: FIDELITY HIGH INCOME CENTRAL FUND 2

  

FIDELITY SUMMER STREET TRUST: FIDELITY HIGH INCOME FUND

  

FIDELITY SUMMER STREET TRUST: FIDELITY SERIES HIGH INCOME FUND

  

GOLUB CAPITAL PARTNERS CLO 19(B), LTD.

  

GOLUB CAPITAL PARTNERS CLO 23(B), LTD.

  

GOLUB CAPITAL PARTNERS CLO 26(B), LTD.

  

BLACKSTONE / GSO SECURED TRUST LTD.

  

DELAWARE LIFE INSURANCE COMPANY

  

GSO SAKURA LOAN FUND 2015, A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

  

STEWART PARK CLO, LTD.

  

TREMAN PARK CLO, LTD.

  

UNITED HEALTHCARE INSURANCE COMPANY

  

VICTORY FLOATING RATE FUND

  

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

  

A VOCE CLO, LTD.

  

AMERICAN HOME ASSURANCE COMPANY

  

BETONY CLO, LTD.

  

BLUE HILL CLO, LTD.

  

BOC PENSION INVESTMENT FUND

  

DIVERSIFIED CREDIT PORTFOLIO LTD.

  

KAPITALFORENINGEN INVESTIN PRO, US LEVERAGED LOANS I

  

AMADABLUM US LEVERAGED LOAN FUND A SERIES TRUST OF GLOBAL MULTI PORTFOLIO
INVESTMENT TRUST

  

INVESCO BANK LOAN FUND SERIES 2 A SERIES TRUST OF MULTI MANAGER GLOBAL
INVESTMENT TRUST

  

INVESCO BL FUND, LTD.

  

TRIMARK GLOBAL BALANCED CLASS

  

INVESCO DYNAMIC CREDIT OPPORTUNITIES FUND

  

INVESCO FLOATING RATE FUND

  

INVESCO LEVERAGED LOAN FUND 2016 A SERIES TRUST OF GLOBAL MULTI PORTFOLIO

  



--------------------------------------------------------------------------------

INVESTMENT TRUST

  

INVESCO LOAN FUND SERIES 3 A SERIES TRUST OF MULTI MANAGER GLOBAL INVESTMENT
TRUST

  

INVESCO POLARIS US BANK LOAN FUND

  

INVESCO SENIOR INCOME TRUST

  

INVESCO SENIOR LOAN FUND

  

INVESCO SSL FUND LLC

  

INVESCO ZODIAC FUNDS - INVESCO US SENIOR LOAN FUND

  

KAISER FOUNDATION HOSPITALS

  

KAISER PERMANENTE GROUP TRUST

  

LEXINGTON INSURANCE COMPANY

  

LIMEROCK CLO II, LTD.

  

LIMEROCK CLO III, LTD.

  

LINDE PENSION PLAN TRUST

  

MAREA CLO, LTD.

  

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA.

  

NOMAD CLO, LTD.

  

NORTH END CLO, LTD

  

RECETTE CLO, LTD.

  

SENTRY INSURANCE A MUTUAL COMPANY

  

THE CITY OF NEW YORK GROUP TRUST

  

TRIMARK GLOBAL BALANCED FUND

  

WASATCH CLO LTD

  

INVESCO FLOATING RATE INCOME FUND

  

KVK CLO 2013-1, LTD

  

KVK CLO 2014-2 LTD.

  

KVK CLO 2015-1 LTD.

  

LCM X LIMITED PARTNERSHIP

  

LCM XI LIMITED PARTNERSHIP

  

LCM XII LIMITED PARTNERSHIP

  

LCM XIII LIMITED PARTNERSHIP

  

LCM XIV LIMITED PARTNERSHIP

  

LCM XV LIMITED PARTNERSHIP

  

LCM XVI LIMITED PARTNERSHIP

  

LCM XVII LIMITED PARTNERSHIP

  

LCM XVIII LIMITED PARTNERSHIP

  

STICHTING BEDRIJFSTAKPENSIOENFONDS VOOR HET BEROEPSVERVOER OVER DE WEG
(LP-BL-VBL)

  

LORD ABBETT BANK LOAN TRUST

  

LORD ABBETT INVESTMENT TRUST- LORD ABBETT FLOATING RATE FUND

  

NATIONAL ELECTRICAL BENEFIT FUND

  

DUNHAM FLOATING RATE BOND FUND

  

SUNAMERICA INCOME FUNDS - SUNAMERICA FLEXIBLE CREDIT FUND

  



--------------------------------------------------------------------------------

VIRTUS SENIOR FLOATING RATE FUND

  

INDIANA PUBLIC RETIREMENT SYSTEM

  

OAKTREE EIF II SERIES B1, LTD.

  

OZLM XII, LTD.

  

OZLM XIII, LTD.

  

PINNACLE BANK

  

JNL/PPM AMERICA FLOATING RATE INCOME FUND, A SERIES OF THE JNL SERIES TRUST

  

BENEFIT STREET PARTNERS CLO VI, LTD.

  

PUTNAM FLOATING RATE INCOME FUND

  

STATE STREET BANK AND TRUST COMPANY

  

JOHN HANCOCK FUNDS II SHORT DURATION CREDIT OPPORTUNITIES FUND

  

STONE HARBOR COLLECTIVE INVESTMENT TRUST - STONE HARBOR BANK LOAN COLLECTIVE
FUND

  

STONE HARBOR GLOBAL FUNDS PLC. - STONE HARBOR LEVERAGED LOAN PORTFOLIO

  

STONE HARBOR LEVERAGED LOAN FUND LLC

  

SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH

  

NUVEEN SYMPHONY FLOATING RATE INCOME FUND

  

SYMPHONY CLO XII, LTD

  

SYMPHONY CLO XIV, LTD

  

LOCKWOOD GROVE CLO, LTD.

  

NELDER GROVE CLO, LTD.

  

TUOLUMNE GROVE CLO, LTD

  

TICP CLO I, LTD.

  

TICP CLO II, LTD.

  

TICP CLO III, LTD.

  

TICP CLO IV, LTD

  

TICP CLO V 2016-1, LTD.

  

AXIS SPECIALTY LIMITED

  

CALIFORNIA PUBLIC EMPLOYEES’ RETIREMENT SYSTEM

  

NN (L) FLEX – SENIOR LOANS SELECT

  

NN (L) FLEX- SENIOR LOANS

  

ISL LOAN TRUST

  

MEDTRONIC HOLDING SWITZERLAND GMBH

  

NEW MEXICO STATE INVESTMENT COUNCIL

  

VOYA INVESTMENT TRUST CO. PLAN FOR COMMON TRUST FUNDS - VOYA SENIOR LOAN COMMON
TRUST FUND

  

VOYA INVESTMENT TRUST CO. PLAN FOR EMPLOYEE BENEFIT INVESTMENT FUNDS - VOYA
SENIOR LOAN TRUST FUND

  

CITY OF NEW YORK GROUP TRUST

  



--------------------------------------------------------------------------------

CSAA INSURANCE EXCHANGE

  

MT. WHITNEY SECURITIES, LLC

  

FLOATING RATE LOAN FUND, A SERIES OF 525 MARKET STREET FUND, LLC

  

WELLS FARGO BANK, N.A.

  

WESTERN ALLIANCE BANK

  

YORK CLO 1 LTD

  

ZAIS CLO 2, LIMITED

  

JPMORGAN CHASE BANK, N.A.

     

 

 

 

TOTAL:

   $             643,250,000.00      

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Reaffirmation

Each of the undersigned Guarantors hereby consents to the Incremental Amendment
to which this Exhibit A is attached (the “Amendment”) and the transactions
contemplated thereby (capitalized terms used in this Reaffirmation but not
otherwise defined shall have the meanings assigned to such terms in the
Amendment or in the Credit Agreement referred to therein). The Borrower and each
of the undersigned Guarantors further (a) affirms and confirms its respective
guarantees, pledges, grants of security interests and other obligations under
the Credit Agreement and each of the other Loan Documents to which it is a
party, in respect of, and to secure, the Obligations of the Borrower, including,
without limitation, the Revolving Credit Loans and the Incremental Term Loans
and (b) agrees that, notwithstanding the effectiveness of the Amendment and the
transactions contemplated thereby, the Loan Documents to which it is a party,
and such guarantees, pledges, grants of security interests and other obligations
thereunder, shall continue to be in full force and effect in accordance with the
terms thereof.

[Signature pages follow]



--------------------------------------------------------------------------------

SURGICAL CARE AFFILIATES, INC., By:  

/s/ Tom W. F. De Weerdt

  Name:   Tom W. F. De Weerdt   Title:   Executive Vice President and     Chief
Financial Officer SURGICAL CARE AFFILIATES, LLC, By:  

/s/ Richard L. Sharff, Jr.

  Name:   Richard L. Sharff, Jr.   Title:   Executive Vice President, General
Counsel and Corporate Secretary ASC NETWORK, LLC, NATIONAL SURGERY CENTERS, LLC,
SC AFFILIATES, LLC, SCA SURGERY HOLDINGS, LLC, SUNSURGERY, LLC, SURGERY CENTER
HOLDING, LLC, SURGERY CENTERS-WEST HOLDINGS, LLC, SURGICAL HEALTH, LLC, By:  
Surgical Care Affiliates, LLC, as Sole Member  

/s/ Richard L. Sharff, Jr.

  Name:   Richard L. Sharff, Jr.   Title:  

Executive Vice President,

General Counsel and Corporate Secretary

 

[Signature Page to Reaffirmation]



--------------------------------------------------------------------------------

EXHIBIT B-1

[Form of Opinion of Hodgson Russ LLP]



--------------------------------------------------------------------------------

EXHIBIT B-2

[Form of Opinion of Bradley Arant Boult Cummings LLP]